DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The prior objection to claim 23 has been overcome by the response filed 14 January 2022, wherein applicant corrected the spelling of “plane.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 14, 28-30 and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US Patent No. 9,820,439 B1) in view of van der Lely (GB 1,437,623 A).
CLAIMS 1-11 and 14
Regarding claim 1, Tung ‘439 discloses a roller assembly for smoothing an expanse of granular media, said roller assembly comprising:
at least one roller (10) having first end, a second end, and a longitudinal axis;
a plurality of media contacting surfaces (11, 12) that revolve around said longitudinal axis, wherein at least a portion of each of said media contacting surfaces are inwardly movable from a first position to a compressed position (due to teaching of resiliency throughout), wherein the plurality of media contacting surfaces define a first end, a second end and a mid-point wherein the first end and the second end are closer to the longitudinal axis than the mid-point (“bow-shaped” per col. 2, lines 43-47), wherein said compressed position is closer to said longitudinal axis than said first position (when enough downward force is exerted on media contacting surfaces), said compressed position resulting from forces due to contact with the granular media;
wherein when one of said media contacting surfaces is in said compressed position, the media contacting surface returns to said first position.
Regarding claim 1, Tung ‘439 fails to teach expressly the degree of resiliency of the media contacting surfaces.  van der Lely ‘623 discloses a roller assembly comprising a plurality of media contacting surfaces, wherein when one of the media contacting surfaces is in a compressed position, the media contacting surface returns to uncompressed position with sufficient force and speed to fling at least some granular media outwardly from the roller assembly (per disclosures of “spring steel or other somewhat resilient material” on p. 2, lines 4-8 and p. 3, lines 110-117).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the media contacting surfaces of Tung with a degree of resiliency capable of flinging at least some granular media outwardly from the roller upon recovery from the compressed position as suggested by van der Lely.  The motivation for making the modification would have been to inhibit the adherence of mud to the media contacting surfaces.
	Further regarding claim 1, neither Tung nor van der Lely teaches a length to diameter ratio for the media contacting surfaces. However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have resized the plurality of media contacting surfaces such that they would have had a length to diameter ration of 182 to 286, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 2, in the combination of Tung and van der Lely, Tung further shows said media contacting surfaces comprised of a plurality of wires (12) having a first end proximate said first end of said roller and a second end proximate said second end of said roller.
Regarding claim 3, in the combination of Tung and van der Lely, Tung further shows a first bushing (40) proximate said first end of said plurality of wires; and a second bushing (40) proximate said second end of said plurality of wires.
Regarding claim 4, in the combination of Tung and van der Lely, Tung further shows
each of said bushings (4) cooperating with a corresponding ring (20, 30) to clamp said plurality of wires in an annulus therebetween.
	Regarding claim 5, in the combination of Tung and van der Lely, Tung shows bushings (40) rotatable about the longitudinal axis and van der Lely shows a shaft (30, 31) extending along the longitudinal axis of the at least one roller.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the prior art roller assembly such that it would have included a shaft extending along the longitudinal axis.  The motivation for making the modification would have been to enhance the strength of the assembly.
	Regarding claim 6, in the combination of Tung and van der Lely, Tung shows a yoke (51); said shaft extending between arms of said yoke; and an elongated handle (56) extending from said yoke in a direction transverse to said shaft.
Regarding claim 7, in the combination of Tung and van der Lely, Tung further shows each wire of said plurality of wires (12) is disposed in a corresponding radial plane (13) emanating from said longitudinal axis.  
Regarding claim 8, in the combination of Tung and van der Lely, Tung further shows said corresponding radial planes (13) of said plurality of wires being spaced at equal angular increments about said longitudinal axis.  
Regarding claim 9, in the combination of Tung and van der Lely, Tung further shows
each wire of said plurality of wires (12) has a first radial segment affixed to a first bushing (40), a second radial segment affixed to a second bushing (40), and a longitudinal portion between said first radial segment and said second radial segment; wherein said first radial segment is disposed in a first radial plane (13) emanating from said longitudinal axis and said second radial segment is disposed in a second radial plane (13) emanating from said longitudinal axis.  
Regarding claim 10, in the combination of Tung and van der Lely, Tung further shows said first radial segment and said second radial segment of said wire of said plurality of wires (12) spaced at equal angular increments about said longitudinal axis.  
Regarding claim 11, in the combination of Tung and van der Lely, each wire of said plurality of wires being resiliently flexible to distort inwardly in response to increasing force of contact with, and to recover during release of force of contact from, the granular media as said roller rotates about said longitudinal axis on the expanse of granular media.
Regarding claim 14, the at least one roller (10) of the prior art assembly is mounted on a towable assembly (i.e., an assembly capable of being towed).

CLAIMS 28-30, 32-37 and 47
Regarding claim 28, Tung ‘439 discloses a roller assembly for smoothing an expanse of granular media, said roller assembly comprising:
at least one roller (10) having first end, a second end, and a longitudinal axis, said roller having a plurality of media contacting surfaces (11, 12) that revolve around said longitudinal axis, said media contacting surfaces defining a first end, a second end and a mid-point wherein said first end and said second end are closer to said longitudinal axis than said mid-point for forming a convex media contacting surface (“bow-shaped” per col. 2, lines 43-47);
said plurality of media contacting surfaces being resilient (due to teaching of resiliency throughout).
Regarding claim 28, Tung ‘439 fails to teach expressly the degree of resiliency of the media contacting surfaces.  van der Lely ‘623 discloses a roller assembly comprising a plurality of media contacting surfaces, wherein when one of the media contacting surfaces is in a compressed position, the media contacting surface returns to uncompressed position with sufficient force and speed to fling at least some granular media outwardly from the roller assembly (per disclosures of “spring steel or other somewhat resilient material” on p. 2, lines 4-8 and p. 3, lines 110-117).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the media contacting surfaces of Tung with a degree of resiliency capable of flinging at least some granular media outwardly from the roller upon recovery from the compressed position as suggested by van der Lely.  The motivation for making the modification would have been to inhibit the adherence of mud to the media contacting surfaces.
Regarding claim 29, in the combination of Tung and van der Lely, Tung shows the convexities of the media contacting surfaces proximate said first end and said second end of said media contacting surfaces are more arcuate than a convexity proximate said mid-point of said convex media contacting surface.  
Regarding claim 30, in the combination of Tung and van der Lely, at least a portion of said contacting surfaces (11, 12) is inwardly movable from a first position to a compressed position, wherein said compressed position is closer to said longitudinal axis than said first position, said compressed position resulting from forces due to contact with the granular media; wherein when one of said plurality of media contacting surfaces is in said compressed position, the media contacting surface returns to said first position with sufficient force and speed to fling at least some of the granular media outwardly from said roller.
Regarding claim 32, in the combination of Tung and van der Lely, Tung shows said media contacting surfaces are comprised of a plurality of wires having a first end proximate said first end of said roller and a second end proximate a second end of said roller. {2301985;,1016/219,762  
Regarding claim 33, in the combination of Tung and van der Lely, Tung further shows a first bushing (40) proximate said first end of said plurality of wire and a second bushing (40) proximate said second end of said plurality of wires. van der Lely shows a shaft (30, 31) extending along the longitudinal axis of the at least one roller.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the prior art roller assembly such that it would have included a shaft extending along the longitudinal axis.  The motivation for making the modification would have been to enhance the strength of the assembly.
Regarding claim 34, in the combination of Tung and van der Lely, Tung further shows a yoke (51) defining a first arm and a second arm (52); said shaft extending between arms of said yoke: and an elongated handle (56) extending from said yoke.
Regarding claim 35, in the combination of Tung and van der Lely, Tung shows each wire of said plurality of wires disposed in a corresponding radial plane (13) emanating from said longitudinal axis.  
Regarding claim 36, in the combination of Tung and van der Lely, Tung further shows a first bushing (40) proximate said first end of said plurality of wires; a second bushing (40) proximate said second end of said plurality of wires; each wire of said plurality of wires has a first radial segment affixed to said first bushing, a second radial segment  affixed to a second bushing, and a longitudinal portion between said first radial segment and said second radial segment; wherein said first radial segment is disposed in a first radial plane (13) emanating from said longitudinal axis and said second radial segment is disposed in a second radial plane (13) emanating from said longitudinal axis. {2301985}i16/219,762  
Regarding claim 37, in the combination of Tung and van der Lely, each wire (12) of said plurality of wires is resiliently flexible to distort inwardly in response to increasing force of contact with, and to recover during release of force of contact from, the granular media as said roller rotates about said longitudinal axis on the expanse of granular media.
Further regarding claim 47, neither Tung nor van der Lely teaches a length to diameter ratio for the media contacting surfaces. However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have resized the plurality of media contacting surfaces such that they would have had a length to diameter ration of 182 to 286, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 12, 13, 15, 19-24 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US Patent No. 9,820,439 B1) in view of van der Lely (GB 1,437,623 A) and Walsh (US Patent No. 1, 467,212 A).
Regarding the claims, Tung teaches all of the features of the claimed invention with the exceptions addressed below.
Regarding claims 12 and 19, Tung ‘439 fails to teach expressly the degree of resiliency of the media contacting surfaces.  van der Lely ‘623 discloses a roller assembly comprising a plurality of media contacting surfaces, wherein when one of the media contacting surfaces is in a compressed position, the media contacting surface returns to uncompressed position with sufficient force and speed to fling at least some granular media outwardly from the roller assembly (per disclosures of “spring steel or other somewhat resilient material” on p. 2, lines 4-8 and p. 3, lines 110-117).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the media contacting surfaces of Tung with a degree of resiliency capable of flinging at least some granular media outwardly from the roller upon recovery from the compressed position as suggested by van der Lely.  The motivation for making the modification would have been to inhibit the adherence of mud to the media contacting surfaces.
Further regarding claims 12 and 19, neither Tung nor van der Lely teaches a length to diameter ratio for the media contacting surfaces. However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have resized the plurality of media contacting surfaces such that they would have had a length to diameter ration of 182 to 286, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Further regarding claims 12 and 19, Tung ‘439 fails to teach a plurality of plowing members. Walsh ‘212 shows several embodiments of an assembly comprising a roller and a plurality of plowing members adjacent the roller, wherein the plowing members (4) are capable of breaking up granular material.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Tung system such that it would have included an adjacent plurality of plowing members as suggested by Walsh.  The motivation for making the modification would have been to include means for the grading granular material.
Regarding claim 15, the prior art plowing members (4) are mounted on a towable assembly (i.e., an assembly capable of being towed).
Regarding claim 22, wherein each wire (Tung, 12) of said plurality of wires is disposed in a corresponding radial plane emanating from said longitudinal axis.
Regarding claim 23, wherein a first bushing (40) is proximate said first end of said plurality of wires; a second bushing (40) is proximate said second end of said plurality of wires;
each wire of said plurality of wires has a first radial segment affixed to said first bushing (via elements 13, 20, and 30), a second radial segment affixed to said second bushing (via elements 13, 20, and 30), and a longitudinal portion between said first radial segment and said second radial segment;
wherein said first radial segment is disposed in a first radial plane emanating from said longitudinal axis and said second radial plane is disposed in a second radial plane emanating from said longitudinal axis.
Regarding claim 24, wherein each wire (12) of said plurality of wires is resiliently flexible to distort inwardly in response to increasing force of contact with, and to recover during release of force of contact from, the granular media as said roller rotates about said longitudinal axis on the expanse of granular media (van der Lely, per disclosures of “spring steel or other somewhat resilient material” on p. 2, lines 4-8 and p. 3, lines 110-117).
Regarding claim 38, wherein the prior art roller is mounted on a towable assembly (i.e., an assembly capable of being towed).

Claims 31 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US Patent No. 9,820,439 B1) in view of van der Lely (GB 1,437,623 A) as applied to claim 28 above, and further in view of Walsh (US Patent No. 1, 467,212 A).
Regarding claim 31, the combination of Tung and van der Lely teaches all of the features of the claimed invention with the exception of a plurality of plowing members. Walsh ‘212 shows several embodiments of an assembly comprising a roller and a plurality of plowing members adjacent the roller, wherein the plowing members (4) are capable of breaking up granular material.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art system such that it would have included an adjacent plurality of plowing members as suggested by Walsh.  The motivation for making the modification would have been to include means for the grading granular material.
Regarding claim 39, in the combination of Tung, van der Lely, and Walsh, said plowing members are mounted on a towable assembly (2).

Allowable Subject Matter
Claims 16, 17, 25-27, 40, 41 and 44 are allowed.

Claims 42, 43, 45 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.
Applicant argues the combination of Tung, van der Lely, and Walsh fails to teach media contacting surfaces "inwardly movable from a first position to a compressed position" as required by the claims. The examiner disagrees and notes the prior art media contacting surfaces flex inwardly when enough force is exerted downwardly through the handle, per the disclosure of resiliency throughout Tung.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
24 May 2022